Exhibit 10.54

TRIQUINT SEMICONDUCTOR, INC.

2007 EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the 2007 Employee Stock Purchase Plan
of TriQuint Semiconductor, Inc.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
The provisions of the Plan, accordingly, will be construed so as to extend and
limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code.

2. Definitions.

(a) “Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

(iv) A change in the composition of the Board occurring within a two (2)-year
period, as a result of which less than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” means Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of Directors to the Company).

(e) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(f) “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.



--------------------------------------------------------------------------------

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means TriQuint Semiconductor, Inc., a Delaware corporation.

(i) “Compensation” means an Employee’s base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), overtime and shift premium, but exclusive of payments for
incentive payments, bonuses and other compensation.

(j) “Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

(k) “Director” means a member of the Board.

(l) “Eligible Employee” means any individual who is a common law employee of an
Employer and is customarily employed for at least twenty (20) hours per week and
more than five (5) months in any calendar year by the Employer. For purposes of
the Plan, the employment relationship will be treated as continuing intact while
the individual is on sick leave or other leave of absence that the Employer
approves. Where the period of leave exceeds ninety (90) days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
ninety-first (91st) day of such leave. The Administrator, in its discretion,
from time to time may, prior to an Offering Date for all options to be granted
on such Offering Date, determine (on a uniform and nondiscriminatory basis) that
the definition of Eligible Employee will or will not include an individual if he
or she: (i) has not completed at least two (2) years of service since his or her
last hire date (or such lesser period of time as may be determined by the
Administrator in its discretion), (ii) customarily works not more than twenty
(20) hours per week (or such lesser period of time as may be determined by the
Administrator in its discretion), (iii) customarily works not more than five (5)
months per calendar year (or such lesser period of time as may be determined by
the Administrator in its discretion), (iv) is an officer or other manager, or
(v) is a highly compensated employee under Section 414(q) of the Code.

(m) “Employer” means any one or all of the Company and its Designated
Subsidiaries.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(o) “Exercise Date” means the first Trading Day on or after June 1 and
December 1 of each year. The first Exercise Date under the Plan will be the
first Trading Day on or after December 1, 2007. The Administrator, in its
discretion, from time to time may, prior to an Offering Date for all options to
be granted on such Offering Date, determine (on a uniform and nondiscriminatory
basis) when the Exercise Dates will occur during an Offering Period.

(p) “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Stock Market,
LLC its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

-2-



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.

(q) “Fiscal Year” means the fiscal year of the Company.

(r) “Offering Date” means the first Trading Day of each Offering Period.

(s) “Offering Periods” means the period of time the Administrator may determine
prior to an Offering Date, for options to be granted on such Offering Date,
during which an option granted under the Plan may be exercised, not to exceed
twenty-seven (27) months. Unless the Administrator provides otherwise, Offering
Periods will have a duration of approximately six (6) months (i) commencing on
the first Trading Day on or after June 1 of each year and terminating on the
first Trading Day on or following December 1, approximately six (6) months
later, and (ii) commencing on the first Trading Day on or after December 1 of
each year and terminating on the first Trading Day on or following June 1,
approximately six (6) months later; provided, however, that the first Offering
Period under the Plan will commence on the later of (i) the first Trading Day on
or after June 1, 2007, or (ii) the first Trading Day on or after the Company’s
2007 Annual Meeting of Stockholders, and will end on the first Trading Day on or
after December 1, 2007. The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 20.

(t) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(u) “Plan” means this TriQuint Semiconductor, Inc. 2007 Employee Stock Purchase
Plan.

(v) “Purchase Period” means the period during an Offering Period which shares of
Common Stock may be purchased on a participant’s behalf in accordance with the
terms of the Plan. Unless and until the Administrator provides otherwise, the
Purchase Period will have the same duration and coincide with the length of the
Offering Period.

(w) “Purchase Price” shall be determined by the Administrator (on a uniform and
nondiscriminatory basis) prior to an Offering Date for all options to be granted
on such Offering Date, subject to compliance with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule) or pursuant to Section 20. Unless and until the Administrator
provides otherwise, the Purchase Price will be equal to eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock on the Offering Date
or the Exercise Date, whichever is lower.

(x) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(y) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

3. Eligibility.

(a) First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period under the Plan will be
automatically enrolled in the first Offering Period.

(b) Subsequent Offering Periods. Any individual who is an Eligible Employee on a
given Offering Date of any future Offering Period will be eligible to
participate in the Plan, subject to the requirements of Section 5.

(c) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company

 

-3-



--------------------------------------------------------------------------------

or any Parent or Subsidiary of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Parent or Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.

4. Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after June 1 and December 1 each year, or on such other date as the
Administrator will determine; provided, however, that the first Offering Period
under the Plan will commence on the later of (i) the first Trading Day on or
after June 1, 2007, or (ii) the first Trading Day on or after the Company’s 2007
Annual Meeting of Stockholders, and will end on the first Trading Day on or
after December 1, 2007. The Administrator will have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

5. Participation.

(a) First Offering Period. An Eligible Employee who has become a participant in
the first Offering Period under the Plan pursuant to Section 3(a) will be
entitled to continue his or her participation in such Offering Period only if he
or she submits to the Company’s payroll office (or its designee) a properly
completed subscription agreement authorizing payroll deductions in the form
provided by the Administrator for such purpose or following an electronic or
other enrollment procedure prescribed by the Administrator (i) no earlier than
the effective date of the filing of the Company’s Registration Statement on Form
S-8 with respect to the shares of Common Stock issuable under the Plan (the
“Effective Date”) and (ii) no later than ten (10) business days from the
Effective Date or such other period of time as the Administrator may determine
(the “Enrollment Window”). A participant’s failure to submit the subscription
agreement during the Enrollment Window pursuant to this Section 5(a) will result
in the automatic termination of his or her participation in the first Offering
Period under the Plan.

(b) Subsequent Offering Periods. An Eligible Employee who is eligible to
participate in the Plan pursuant to Section 3(b) may become a participant by
(i) submitting to the Company’s payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Offering Date, a
properly completed subscription agreement authorizing payroll deductions in the
form provided by the Administrator for such purpose, or (ii) following an
electronic or other enrollment procedure prescribed by the Administrator.

6. Payroll Deductions.

(a) At the time a participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
participant will have the payroll deductions made on such day applied to his or
her account under the subsequent Offering Period. A participant’s subscription
agreement will remain in effect for successive Offering Periods unless
terminated as provided in Section 10 hereof.

 

-4-



--------------------------------------------------------------------------------

(b) Payroll deductions authorized by a participant will commence on the first
pay day following the Offering Date and will end on the last pay day prior to
the Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the participant as provided in
Section 10 hereof; provided, however, that for the first Offering Period under
the Plan, payroll deductions will commence on the first pay day on or following
the Enrollment Window.

(c) All payroll deductions made for a participant will be credited to his or her
account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may increase or decrease the rate of his or her
payroll deductions during the Offering Period by (i) properly completing and
submitting to the Company’s payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in payroll deduction rate in the
form provided by the Administrator for such purpose, or (ii) following an
electronic or other procedure prescribed by the Administrator. If a participant
has not followed such procedures to change the rate of payroll deductions, the
rate of his or her payroll deductions will continue at the originally elected
rate throughout the Offering Period and future Offering Periods (unless
terminated as provided in Section 10). The Administrator may, in its sole
discretion, limit the nature and/or number of payroll deduction rate changes
that may be made by participants during any Offering Period. Any change in
payroll deduction rate made pursuant to this Section 6(d) will be effective as
of the first full payroll period following five (5) business days after the date
on which the change is made by the participant (unless the Administrator, in its
sole discretion, elects to process a given change in payroll deduction rate more
quickly).

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), or if the Administrator
reasonably anticipates a participant has contributed a sufficient amount to
purchase a number of shares of Common Stock equal to or in excess of the
applicable limit for such Offering Period (as set forth in Section 7 or as
established by the Administrator), a participant’s payroll deductions may be
decreased to zero percent (0%) at any time during an Offering Period. Subject to
Section 423(b)(8) of the Code and Section 3(c) hereof, or for participants who
have had their contributions reduced due to the applicable limits on the maximum
number of shares that may be purchased in any Offering Period, payroll
deductions will recommence at the rate originally elected by the participant
effective as of the beginning of the first Offering Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in Section 10.

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s or Employer’s
federal, state, or any other tax liability payable to any authority, national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee.

 

-5-



--------------------------------------------------------------------------------

7. Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such Eligible Employee’s payroll deductions accumulated prior to such Exercise
Date and retained in the Eligible Employee’s account as of the Exercise Date by
the applicable Purchase Price; provided that in no event will an Eligible
Employee be permitted to purchase during each Offering Period more than twenty
thousand (20,000) shares of the Common Stock (subject to any adjustment pursuant
to Section 19), and provided further that such purchase will be subject to the
limitations set forth in Sections 3(c) and 13. The Eligible Employee may accept
the grant of such option (i) with respect to the first Offering Period under the
Plan, by submitting a properly completed subscription agreement in accordance
with the requirements of Section 5(a) on or before the last day of the
Enrollment Window, and (ii) with respect to any future Offering Period under the
Plan, by electing to participate in the Plan in accordance with the requirements
of Section 5(b). The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that a participant may purchase during each Offering Period. Exercise of
the option will occur as provided in Section 8, unless the participant has
withdrawn pursuant to Section 10. The option will expire on the last day of the
Offering Period.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares of Common Stock will be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10. Any other funds left over in a participant’s account after the
Exercise Date will be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

(b) Notwithstanding any contrary Plan provision, if the Administrator determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Offering Date
of the applicable Offering Period, or (ii) the number of shares of Common Stock
available for sale under the Plan on such Exercise Date, the Administrator may
in its sole discretion provide that the Company will make a pro rata allocation
of the shares of Common Stock available for purchase on such Offering Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and either (x) continue all Offering Periods then in effect or (y) terminate any
or all Offering Periods then in effect pursuant to Section 20. The Company may
make a pro rata allocation of the shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such Offering Date.

9. Delivery. As soon as administratively practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form

 

-6-



--------------------------------------------------------------------------------

determined by the Administrator (in its sole discretion) and pursuant to rules
established by the Administrator. The Company may permit or require that shares
be deposited directly with a broker designated by the Company or to a designated
agent of the Company, and the Company may utilize electronic or automated
methods of share transfer. The Company may require that shares be retained with
such broker or agent for a designated period of time and/or may establish other
procedures to permit tracking of disqualifying dispositions of such shares. No
participant will have any voting, dividend, or other stockholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the participant as
provided in this Section 9.

10. Withdrawal.

(a) Pursuant to procedures established by the Administrator, a participant may
withdraw all but not less than all the payroll deductions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company’s payroll office (or its designee) a
written notice of withdrawal in the form prescribed by the Administrator for
such purpose, or (ii) following an electronic or other withdrawal procedure
prescribed by the Administrator. All of the participant’s payroll deductions
credited to his or her account will be paid to such participant as promptly as
practicable after the effective date of his or her withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions will not resume at the beginning of the succeeding Offering
Period unless the participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

(b) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated.

12. Interest. No interest will accrue on the payroll deductions of a participant
in the Plan.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be 2,000,000 shares,
plus an annual increase to be added on the first day of the Fiscal Year
beginning with the 2008 Fiscal Year, equal to the least of (i) 3,000,000 shares
of Common Stock, (ii) 1.5 percent (1.5%) of the outstanding shares of Common
Stock on such date or (iii) an amount determined by the Administrator.

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c) Shares of Common Stock to be delivered to a participant under the Plan will
be registered in the name of the participant or in the name of the participant
and his or her spouse.

 

-7-



--------------------------------------------------------------------------------

14. Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan. Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties. Notwithstanding
any provision to the contrary in this Plan, the Administrator may adopt rules or
procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States. Without limiting the generality of
the foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold payroll deductions, payment of interest,
conversion of local currency, obligations to pay payroll tax, determination of
beneficiary designation requirements, withholding procedures and handling of
stock certificates which vary with local requirements.

15. Designation of Beneficiary.

(a) A participant may designate a beneficiary who is to receive any shares of
Common Stock and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may designate a beneficiary who is to
receive any cash from the participant’s account under the Plan in the event of
such participant’s death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent will
be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

(c) All beneficiary designations under this Section 15 will be made in such form
and manner as the Administrator may prescribe from time to time.

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition will be without effect,
except that the Company may treat such act as an election to withdraw from an
Offering Period in accordance with Section 10.

17. Use of Funds. The Company may use all payroll deductions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions. Until shares of Common Stock are
issued, participants will only have the rights of an unsecured creditor with
respect to such shares.

18. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.

 

-8-



--------------------------------------------------------------------------------

19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised, and the numerical limits of Section 7.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a new Exercise Date (the “New Exercise Date”), and will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date will be before the date of the Company’s proposed dissolution or
liquidation. The Administrator will notify each participant in writing, at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
the participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10.

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a new Exercise Date (the “New Exercise
Date”) and will end on the New Exercise Date. The New Exercise Date will occur
before the date of the Company’s proposed merger or Change in Control. The
Administrator will notify each participant in writing prior to the New Exercise
Date, that the Exercise Date for the participant’s option has been changed to
the New Exercise Date and that the participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.

 

-9-



--------------------------------------------------------------------------------

20. Amendment or Termination.

(a) The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.

(b) Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i) amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an Offering
Period underway at the time;

(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(iii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;

(iv) reducing the maximum percentage of Compensation a participant may elect to
set aside as payroll deductions; and

(v) reducing the maximum number of Shares a participant may purchase during any
Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules

 

-10-



--------------------------------------------------------------------------------

and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of ten (10) years, unless sooner terminated
under Section 20.

24. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

25. Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Offering Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period.

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

TRIQUINT SEMICONDUCTOR, INC.

2007 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

         Original Application Offering Date:                        

         Change in Payroll Deduction Rate

         Change of Beneficiary(ies)

 

1.                                           hereby elects to participate in the
TriQuint Semiconductor, Inc. 2007 Employee Stock Purchase Plan (the “Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the Plan.

 

2. I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (from 0 to 15%) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)

 

3. I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

 

4. I have received a copy of the complete Plan and its accompanying prospectus.
I understand that my participation in the Plan is in all respects subject to the
terms of the Plan.

 

5. Shares of Common Stock purchased for me under the Plan should be issued in
the name(s) of (Eligible Employee or Eligible Employee and Spouse only).

 

6. I understand that if I dispose of any shares received by me pursuant to the
Employee Stock Purchase Plan within two (2) years after the Offering Date (the
first day of the Offering Period during which I purchased such shares) or one
(1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (a) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares, or (b) 15% of
the fair market value of the shares on the first day of the Offering Period. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

 

-12-



--------------------------------------------------------------------------------

7. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME: (please print)  

 

  First   Middle   Last

 

 

  

 

Relationship

  

 

  

 

Percentage Benefit

     

 

   Address

 

NAME: (please print)  

 

  First   Middle   Last

 

 

  

 

Relationship

  

 

  

 

Percentage of Benefit

  

 

  

 

   Address

 

-13-



--------------------------------------------------------------------------------

Employee’s Social    Security Number:   

 

Employee’s Address:   

 

  

 

  

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:  

 

  

 

     Signature of Employee Dated:  

 

  

 

     Spouse’s Signature (If beneficiary other than spouse)

 

-14-



--------------------------------------------------------------------------------

EXHIBIT B

TRIQUINT SEMICONDUCTOR, INC.

2007 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned participant in the Offering Period of the TriQuint
Semiconductor, Inc. 2007 Employee Stock Purchase Plan that began on
                        ,              (the “Offering Date”) hereby notifies the
Company that he or she hereby withdraws from the Offering Period. He or she
hereby directs the Company to pay to the undersigned as promptly as practicable
all the payroll deductions credited to his or her account with respect to such
Offering Period. The undersigned understands and agrees that his or her option
for such Offering Period will be automatically terminated. The undersigned
understands further that no further payroll deductions will be made for the
purchase of shares in the current Offering Period and the undersigned will be
eligible to participate in succeeding Offering Periods only by delivering to the
Company a new Subscription Agreement.

 

Name and Address of Participant:

 

 

 

Signature:

 

Date:

 

 